         Case 1:20-cv-00024-RB-GJF Document 26 Filed 07/13/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW MEXICO

TODD LEVEILLE.,

         Plaintiff,

v.                                                                                         Civ. No. 20-24 RB/GJF

ANDREW SAUL, Commissioner of the
Social Security Administration,

         Defendant.

                                      PROPOSED FINDINGS AND
                                     RECOMMENDED DISPOSITION

         THIS MATTER is before the Court upon Defendant’s “Motion to Dismiss” [ECF 18]

(“Motion”). The Motion is fully briefed. See ECFs 21 (Response), 22 (Reply). For the reasons

set forth below, the Court recommends that Defendant’s Motion be GRANTED, and that this case

be DISMISSED WITHOUT PREJUDICE.

I.   BACKGROUND

         In January 2020, Plaintiff filed a “Civil Rights Complaint” against Defendant. Compl.

[ECF 1] at 1. This Complaint seeks to invoke this Court’s jurisdiction “pursuant to 28 U.S.C.

§ 1343(3), 42 U.S.C. § 1983.” Id. at 2.1 The Complaint alleges that Plaintiff’s “constitutional

rights, privileges or immunities [were] violated” when the Social Security Administration failed

to (1) update Plaintiff’s address and (2) process Plaintiff’s request to disenroll from Medicare Part




1
 See also § 1983 (establishing a right to sue state government employees, and others, acting under color of state law
for civil rights violations) and § 1343(3) (establishing jurisdiction for such suits); Stanley v. Gallegos, 852 F.3d 1210,
1212 (10th Cir. 2017) (affirming that § 1983 “authorizes suits against persons acting under color of state law for
violations of rights granted by federal law” (emphasis added)).
         Case 1:20-cv-00024-RB-GJF Document 26 Filed 07/13/20 Page 2 of 3



B insurance. Id. at 2-3. Defendant asks this Court to dismiss Plaintiff’s Complaint for lack of

jurisdiction. Mot. [ECF 18] at 1-6.2

II. LAW

         Under Rule 8 of the Federal Rules of Civil Procedure, “[a] pleading that states a claim for

relief must contain . . . a short and plain statement of the grounds for the court’s jurisdiction.” Fed.

R. Civ. P. 8(a)(1) (emphasis added); see also Walden v. Bartlett, 840 F.2d 771, 775 (10th Cir.

1988) (stating that a plaintiff must allege “facts sufficient to invoke the court’s jurisdiction”).

Otherwise, the Court may dismiss a plaintiff’s case without prejudice. Fed. R. Civ. P. 41(b);

Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d 1158, 1162 &

n.3 (10th Cir. 2007) (also noting that reviews of such dismissals are conducted under “[the] basic

abuse of discretion standard”).3

         The Court’s jurisdiction over claims against the Social Security Administration is

essentially limited to (1) complaints under 42 U.S.C. § 405, which requires plaintiffs to have first

exhausted their administrative remedies so that a “final decision of the Commissioner of Social

Security made after a hearing to which [the plaintiff] was a party” can be reviewed, or (2)

complaints that “raise a colorable constitutional claim.” Nelson v. Sec’y of Health & Human

Servs., 927 F.2d 1109, 1111 (10th Cir. 1990). 4


2
 See also id. at 4 n.1 (Defendant’s counsel informing the Court on April 24, 2020, that “she ha[d] [recently] worked
with Plaintiff and an agency operations program analyst to update Plaintiff’s address information and terminate his
enrollment in Medicare Part B” and that “[e]arlier [that] week, the agency sent Plaintiff’s representative payee and
Plaintiff—at the New Mexico address listed on his Complaint—notices confirming the disenrollment”).
3
  Although “[a] pro se litigant’s pleadings are to be construed liberally,” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th
Cir. 1991), such a litigant must nevertheless “follow the same rules of procedure that govern other litigants.” Garrett
v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (internal quotation marks omitted).
4
 See also 42 U.S.C. § 405(g)-(h) (stating that “[n]o . . . decision of the [Commissioner] shall be reviewed by any . . .
governmental agency except as herein provided” (emphasis added)); 20 C.F.R. § 404.900(a) (stating that—after a final
decision—a claimant may “request judicial review by filing an action in a Federal district court”); Case v. Milewski,
327 F.3d 564, 567 (7th Cir. 2003) (observing that “an action brought pursuant to § 1983 cannot lie against federal
officers acting under color of federal law”); Marshall v. Shalala, 5 F.3d 453, 455 (10th Cir. 1993) (requiring social

                                                           2
         Case 1:20-cv-00024-RB-GJF Document 26 Filed 07/13/20 Page 3 of 3



III. ANALYSIS

         Plaintiff’s Complaint does not provide this court with a “statement of the grounds for [its]

jurisdiction.” Fed. R. Civ. P. 8(a)(1). Specifically, Plaintiff’s Complaint neither states—nor

“allege[s] sufficient facts to establish,” Walden, 840 F.2d at 775—any of the following: (1) that

Plaintiff is appealing the jurisdictionally required “final decision,” 42 U.S.C. § 405(g), of the

Commissioner, (2) that Defendant was acting “under color of state law,” Stanley, 852 F.3d at

1212, by not updating Plaintiff’s address or disenrolling him from insurance, or (3) that such

oversights amount to a “colorable constitutional claim,” Marshall, 5 F.3d at 455. See Compl. at

2-5. Consequently, the Court will recommend “[e]mploying Rule 41(b) to dismiss [this] case

without prejudice for failure to comply with Rule 8.” Nasious, 492 F.3d at 1162.

IV. CONCLUSION

         IT IS THEREFORE RECOMMENDED that Defendant’s Motion be GRANTED and

that this case be DISMISSED WITHOUT PREJUDICE.

         SO RECOMMENDED.



                                                      ________________________________________
                                                      THE HONORABLE GREGORY J. FOURATT
                                                      UNITED STATES MAGISTRATE JUDGE

   THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a copy of
   these Proposed Findings and Recommended Disposition they may file written objections with the Clerk of
   the District Court pursuant to 28 U.S.C. § 636(b)(1)(c). Any request for an extension must be filed in
   writing no later than seven days from the date of this filing. A party must file any objections with the
   Clerk of the District Court within the fourteen-day period if that party wants to have appellate
   review of the proposed findings and recommended disposition. If no objections are filed, no appellate
   review will be allowed.




security plaintiffs to “state a colorable constitutional claim” if they have not first exhausted their administrative
remedies).

                                                         3
